Mr. Justice Bean
delivered the opinion of’the court.
The defendant was tried and convicted under an indictment the charging part of which is: “The said R. W. Witt, on the ninth day of September, A. D. 1898, in the County of Marion, and State of Oregon, then and there being, did then and there wrongfully, unlawfully, and felonously, take, steal, and carry in a dwelling house, one twenty-dollar gold piece,” etc., and from the judgment thereon he appeals, assigning error of the court (1) in refusing to direct a verdict of acquittal upon the ground that the facts stated in the indictment did not *231constitute a crime, and in overruling defendant’s motion for arrest of judgment on the same ground; and (2) in refusing to set aside the sentence and conviction for the reason that the grand jury which returned the indictment was an illegal body. The second objection was disposed of in the case just decided (State v. Witt, 33 Or. 594, 55-Pac. 1053), and the first is without merit. The objection made to the indictment is that it omits the word “away” between the words “carry” and “in,” but it charges that the defendant “did unlawfully and feloniously take and steal * * * in a dwelling house, one twenty-dollar gold piece,” etc., and this is sufficient to sustain the conviction. The judgment is affirmed.
Affirmed .